Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


_______________________________
Matthew Buck,                                           Civil Action: No 18-cv-02427
Plaintiff,
v.
BORA SONG,
And
HYE SONG
Defendants.
______________________________




      Plaintiff’s Response in Opposition to Defendants’ Motions to Dismiss for Lack of
                                   Personal Jurisdiction




                                                1
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 2 of 16




                                   I.     INTRODUCTION

       Over the course of a week in September 2018, Defendants Bora and Hye Song

sent a string of messages over Twitter and email accusing Plaintiff Matthew Buck of

harassing and possessing sexually-explicit images of a fictional sixteen-year-old child.

The messages identified Plaintiff and his wife by their full names, referenced the city they

live in, and were directed at accounts controlled by Plaintiff, his wife, and a co-worker of

Plaintiff’s wife. Now, facing this suit, Defendants move to dismiss, arguing that that the

Court cannot exercise personal jurisdiction over them because most of their messages

were not sent exclusively to Plaintiff. The remaining messages, however, which were

sent either exclusively to Plaintiff or were directed at Colorado residents are sufficient to

demonstrate intentional direction at this forum and bring Defendants within the Court’s

personal jurisdiction.

                  II.    FACTUAL AND PROCEDURAL BACKGROUND

                                          A. Parties

       Plaintiff Matthew Buck is a citizen of Colorado and resides in Denver with his wife,

Claire Buck, and two young daughters. (TAC ¶¶ 2, 6, ECF No. 44); (Pl. Aff. ¶ 3, ECF

No. 46-1); (Mot. Dismiss 1, ECF No. 45.) Plaintiff is a Colorado-licensed attorney and

practices law in Denver as the sole member of Red Law, LLC. (Pl. Aff. ¶ 2, ECF No. 46-

1); (Mot. Dismiss 2, ECF No. 45.) Defendants Hye and Bora Song are citizens and

residents of California. (TAC ¶¶ 3-4, ECF No. 44); (Mot. Dismiss 1, ECF No. 45.)

                                   B. Statements at Issue

       On or about September 20, 2018, Defendants registered the Twitter user account

@WilliamWilma2. (TAC ¶ 8, ECF No. 44.)               Later that day, Defendants used



                                                 2
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 3 of 16




@WilliamWilma2 to tweet “@clairibela your husband is absolutely disgusting. hide your

children. your husband has a 60% chance of raping them too. halloween must suck for

your family.”    (Pl. Aff. Ex. A at 1, ECF No. 46-1 (errors in original).) Defendants’ original

tweet from @WilliamWilma2 was directed at three Twitter users, including @RedLawCo

and @clairibela. (Id., ECF No. 46-1.) The Twitter accounts @RedLawCo and @clairbela

belong to Plaintiff and Mrs. Buck, respectively. (Pl. Aff. ¶¶ 4-5, ECF No. 46-1.) Like all

of the tweets discussed below, this tweet was posted publicly and was accessible to all

Twitter users.

       Later that evening, Defendants used @WilliamWilma2 to tweet “his wife

@clairibela doesnt give a fuck about the petulant disgusting asshole. she will realize after

he fucks his daughter or @lonlystrbuxlovr kid.” (Pl. Aff. Ex. A at 2, ECF No. 46-1 (errors

in original).) Defendant’s reply was again directed at three Twitter users, including

Jessica Waselkow, a co-worker of Mrs. Buck who resides in Jefferson County, Colorado

and uses the Twitter account @lonlystrbuxlovr. (Pl. Aff. ¶¶ 6-7, ECF No. 46-1); (Mot.

Dismiss 2, ECF No. 45). Minutes later, Defendants replied to an unconnected tweet by

Ms. Waselkow with the message “make sure your daughter stays away from Matt

@redlawco he is a rapist and will rape your daughter, probably his own too.” (Pl. Aff. Ex.

A at 3, ECF No. 46-1 (errors in original).)

       The following day, Defendants began tweeting about their “daughter,” stating

       Matthew Buck has now threatened my daughter and claimed he will use her
       pictures online. I have all the files. As a mother of 4 kids, this is up to me
       now. My daughters are all on #lawtwitter and I would like to be in the loop
       to see what the fuss is about.

(Pl. Aff. Ex. A at 4, ECF No. 46-1.) Defendants continued to tweet about Plaintiff’s

harassment of their fictional daughter over the following days. On September 22, 2018,


                                                   3
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 4 of 16




Defendants responded to another user by tweeting, “Thank you! Matthew Buck

@redlawco has several reports filed at his local police in Denver.” (Pl. Aff. Ex. A at 5,

ECF No. 46-1.) This message was directed at two Twitter users, including Plaintiff. (See

id., ECF No. 46-1.)

       Defendants continued to tweet throughout the day, with one message stating, in

part, “I am not sure why @redlawco and his wife blocked me. If you would like to formally

apologize to me with your actual account, I would appreciate that too :)” (Id. Ex. A at 7,

ECF No. 46-1.) A half hour later, Defendants tweeted a similar message

       Matthew William Buck: if you are reading this, please stop sending DMs to
       my daughter. I still see it.

       Claire Adrienne Buck: I am so sorry for a husband like this. I hope you make
       better choices in the future for your children and for yourself. Good luck.

(Id. Ex. A at 8, ECF No. 46-1.)     Later that evening, Defendants sent Plaintiff an

email through his firm website, stating

       Hello you piece of shit. You should fuck off of twitter. Ill make sure I keep
       sending your tweets out to people on my account. I dont give a fuck that
       you're private and people cant see you. Ill make sure that they do. You're a
       piece of fucking shit and your wife will get mails of your bullshit. Good luck
       raising your daughters. I know you're bored so Ill make sure to keep this
       drama fueled.

(TAC ¶ 14, ECF No. 44); (Pl. Aff. Ex. B, ECF No. 46-1 (errors in original).) As if to

emphasize this threat, minutes later Defendants tweeted

       I have tried numerous ways to contact Claire Buck @clairibela but she is
       unresponsive and indifferent about her husband's sexual harassment on my
       daughter. I am furious. I will make sure she understands the level of trauma
       this is on a parent. I can't believe she is a mother of 2

(Pl. Aff. Ex. A at 9, ECF No. 46-1 (errors in original).)




                                                  4
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 5 of 16




       Following Defendants’ flurry of tweets, @WilliamWilma2 stopped posting on

September 25, 2018.

                                      C. Investigation

       Because of the harmful nature of @WilliamWilma2’s tweets that accused Plaintiff

of sexually harassing a minor, Plaintiff filed this suit on September 24, 2018. (Compl.

ECF No. 1.) Plaintiff initially brought suit against Jane Doe defendants with the intention

of amending the complaint as soon as he discovered who was responsible. (Id. ¶ 12,

ECF No. 1.)

       Plaintiff first issued a subpoena to Charter Communications, Inc. for subscriber

information associated with the IP address used to send him an email through his firm

website. (TAC ¶ 16, ECF No. 44.) Charter’s subpoena response revealed that, at the

time the email was sent to Plaintiff, the IP address was associated with an account

registered to Hye Song. (Id. ¶ 18, ECF No. 44); (Charter Resp. 2, ECF No. 46-2.)

       Plaintiff next subpoenaed Twitter for information regarding the registration details

and Internet Protocol (“IP”) addresses which had logged into @WilliamWilma2, as well

as for Bora Song’s personal Twitter account, @irl_idgaf. (TAC ¶ 19, ECF No. 44.)

Twitter’s subpoena response showed that both @WilliamWilma2 and @irl_idgaf were

both repeatedly accessed from the same IP address, which was associated with Hye

Song’s Charter account. (Id. ¶ 21, ECF No. 44); (Twitter Resp. 22-24 28-29, ECF No. 46-

3.) Twitter’s subpoena response also indicated that 24. Twitter’s subpoena response also

showed that both @irl_idgaf and @WilliamWilma2 account was accessed by IP

addresses associated with the State of California’s internet system and terminated in the

Los Angeles, California area.



                                                5
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 6 of 16




       Based upon this information, Plaintiff contacted the Los Angeles County Office of

the Public Defender’s Office (“LACOPD”) to confirm that Bora Song was employed there

at the times @WilliamWilma2 and @irl_idgaf by IP addresses associated with the State

system. In response, Jean Burke, the Law Clerk Coordinator for LACOPD, confirmed

that Bora Song was employed with LACOPD during this period. (See Pl. Aff. Ex. C, ECF

No. 46-1.)

       Plaintiff therefore amended his complaint on December 13, 2018, to identify Bora

and Hye Song as defendants for claims of defamation per se and harassment under the

Colorado State harassment statute, Colo. Rev. Stat. § 18–9–111. (TAC, generally, ECF

No. 44.) On December 17, 2018, Defendants moved to dismiss for lack of personal

jurisdiction arguing that (1) Plaintiff has not made a prima facie case that Defendants are

responsible for the postings made on the @WilliamWilma2 account; (2) Defendants’

messages do not demonstrate purposeful direction at Colorado residents; and

(3) Defendants’ due process rights would be violated by the Court’s exercise of personal

jurisdiction. (Mot. Dismiss, generally, ECF No. 45.) This response now follows.

                                 III.   LEGAL STANDARD

       When a defendant brings a motion to dismiss under Rule 12(b)(2) of the Federal

Rules of Civil Procedure, Plaintiffs bear the burden of establishing personal

jurisdiction. Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1069 (10th Cir.

2008). At the pleading stage, plaintiffs need only make a prima facie showing of personal

jurisdiction. Id. at 1070. In determining whether plaintiffs have met this burden, the Court

may consider both the pleadings and evidence, such as affidavits, offered by the

parties. See id at 1069–70. In reviewing these materials, the court must take as true all



                                                6
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 7 of 16




well-pled facts alleged in the complaint and resolve all factual disputes in the parties’

affidavits in the plaintiff’s favor. Id. at 1070.

                                        IV.     ARGUMENT

       Generally, there are two requirements which must be met for the Court to assert

specific personal jurisdiction1 over a citizen of another state: “first, that the exercise of

jurisdiction is sanctioned by the [forum] state’s long-arm statute; and second, that it

comports with the due process requirements of the Fourteenth Amendment.” Marcus

Food Co. v. DiPanfilo, 671 F.3d 1159, 1166 (10th Cir. 2011). However, Colorado’s long-

arm statute is coterminous with federal constitutional limits. Dudnikov, 514 F.3d at

1070. As a result, the Court’s analysis is limited to due process. Id.

       The due process analysis has two components. First, “the defendants must have

minimum contacts with the forum state, demonstrating that he purposefully availed

himself of the protections or benefits of the state’s laws and should reasonably anticipate

being haled into court there.” DiPanfilo, 671 F.3d at 1166 (cleaned up). Where the

defendants’ contacts come in the context of communications and activities on the internet,

the Tenth Circuit has “adapt[ed] the analysis of personal jurisdiction [by] placing emphasis

on the internet user or site intentionally directing his/her/its activity or operation at the

forum state rather than just having the activity or operation accessible from

there.” Shrader v. Biddinger, 633 F.3d 1235, 1240 (10th Cir. 2011). With respect to email

in particular, “the apt analogues may be phone calls, faxes, and letters made or sent by

out-of-state defendants to forum residents,” which “have been found sufficient to support




       1   Plaintiff concedes that Defendants are not subject to general personal
jurisdiction.
                                                    7
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 8 of 16




specific personal jurisdiction when they directly give rise to the cause of action.” Id. at

1247. However, because “email addresses typically do not reveal anything about the

geographic location of the addressee[,] . . . if the plaintiff does not show that the defendant

otherwise knew where the recipient was located, the email itself does not demonstrate

purposeful direction of the message to the forum state.” Id. at 1247–48.

       Second, the Court must ensure “that the exercise of jurisdiction over him does not

offend traditional notions of fair play and substantial justice.” DiPanfilo, 671 F.3d at 1167

(cleaned up). To this end, the Court should consider the following factors:

       (1) the burden on the defendant, (2) the forum state's interests in resolving
       the dispute, (3) the plaintiff's interest in receiving convenient and effectual
       relief, (4) the interstate judicial system's interest in obtaining the most
       efficient resolution of controversies, and (5) the shared interest of the
       several states [or foreign nations] in furthering fundamental social policies.

Id.

A.     Plaintiff has established a prima facie case that Defendants are responsible
       for the offending messages.

       Defendants first argue that the Court should not base its analysis on the offending

messages because they assert Plaintiff has not presented prima facie evidence that they

are responsible for the messages. (Mot. Dismiss 6, ECF No. 45.) In support, Defendants

make an unsworn statement that they are not responsible for these messages. (See id.,

ECF No. 45.)

       As laid out above, Plaintiff has presented evidence showing that: (1) messages

sent by @WilliamWilma2 were sent with a Charter IP address associated with

Defendants’ home internet account; (2) the Charter IP address associated with

@WilliamWilma2 was also used to access Bora Song’s personal Twitter account,

@irl_idgaf; (3) the same Charter IP address was used to send the harassing email to


                                                  8
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 9 of 16




Plaintiff; and (4) an IP address associated with the State of California logged into

@WilliamWilma2 during the same period Bora Song was employed by LACOPD. This is

more than adequate to establish a prima facie case that Defendants are responsible for

the offending messages. Moreover, Defendants cannot prevent this showing by merely

alleging that they are not responsible for these messages, as the court must resolve all

factual disputes in Plaintiff’s favor. Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514

F.3d 1063, 1069 (10th Cir. 2008). As a result, the Court may base its personal jurisdiction

analysis on the messages in question.

B.     Defendants have established minimum contacts with Colorado by
       purposefully directing their communications at Colorado residents.

       Defendants have established minimum contacts with Colorado because they

expressly aimed their messages at Colorado residents and intended for their effects to

be felt in Colorado. This is evident in how Defendants targeted Plaintiff, Mrs. Buck, and

Ms. Waselkow in their email and messages over Twitter. In each case, Defendants

actively targeted and manually entered information which would assure that a Colorado

resident would directly receive their messages.

       This is most obvious with Defendants’ email to Plaintiff, as Defendants sent their

email through Plaintiff’s website, http://red.law. As Plaintiff’s website makes clear, Plaintiff

is the sole attorney in his firm and practices in Colorado. See Red Law, LLC (last

accessed Jan. 7, 2019), http://red.law. Thus, Defendants’ choice to send an email to

Plaintiff through the website demonstrates that they were aware that their messages

would be read by someone in Colorado. Taken in conjunction with the message’s

references to Defendants’ harassment of Plaintiff on Twitter, Defendants not only




                                                   9
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 10 of 16




 intended for their message to be read by Colorado residents, but that they actively

 targeted their messages at a specific Colorado resident.

       Similarly, Defendants’ tweets to Plaintiff, Mrs. Buck, and Ms. Waselkow

 demonstrate that Defendants actively targeted Colorado residents.             Specifically,

 Defendants took advantage of Twitter’s notification system in two ways to assure that

 their targets would be notified of their messages. First, Defendants manually entered the

 usernames of Plaintiff, Mrs. Buck, and Ms. Waselkow in their messages, rather than using

 only their real names. (See, e.g., Pl. Aff. Ex. A at 9, ECF No. 46-1.) By including the

 targets’ username in the message, Defendants utilized Twitter’s notification system to

 assure that the target would be made aware of the message. See “Mentions and Replies”

 Twitter (last accessed: Dec. 31, 2018), https://help.twitter.com/en/using-twitter/mentions-

 and-replies. In other cases, Defendants actively entered separate threads by third-parties

 for the purpose of directing their messages at Plaintiffs, Mrs. Buck, and Ms. Waselkow.

 For example, Defendants replied to an unrelated thread created by Ms. Waselkow to

 allege that Plaintiff had or would rape her daughter. (See Pl. Aff. Ex. A at 3, ECF No. 46-

 1.) As multiple courts across this country have found, such targeting of specific Twitter

 users is sufficient to establish purposeful direction in the minimum contacts analysis See,

 e.g., Boddy v. Pourciau, No. C-18-1046JLR, 2018 U.S. Dist. LEXIS 166699, at *10 (W.D.

 Wash. Sep. 27, 2018).

       In each of these cases, not only were Defendants aware that their messages were

 targeted at Colorado residents, but they intended for the damage to be felt in Colorado.

 Specifically, it is clear that Defendants were aware that Plaintiff resided in Denver,

 Colorado and was married to Mrs. Buck because they directly said as much. (See Pl. Aff.



                                                10
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 11 of 16




 Ex. A at 5, 7, ECF No. 46-1.) Additionally, Defendants’ targeting of Mrs. Buck and Ms.

 Waselkow demonstrates that Defendants intended for their messages to cause damage

 in Plaintiff’s home and community. Defendants’ false assertion that they filed police

 reports regarding Plaintiff with the Denver police again demonstrates this intentional

 conduct. Put simply, if Defendants intended for their messages to have been made to

 the internet at large, they should not have explicitly and repeatedly targeted members of

 Plaintiff’s household and local community. As a result, Plaintiff has established sufficient

 minimum contacts for the Court to exercise personal jurisdiction.

 C.     Exercising Personal Jurisdiction Over Defendants Does Not Offend
        Traditional Notions of Fair Play and Substantial Justice.

        It is appropriate for the Court to exercise personal jurisdiction over this matter

 because the burden on Defendants in litigating this matter in this forum is substantially

 outweighed by the remaining factors.

        1.     Defendants have not identified any substantial burdens.

        The Court should afford little weight to the burden on Defendants in litigating this

 matter in Colorado simply because Defendants give the Court little to consider.

 Defendants argue that the burden on litigating this matter in Colorado justifies dismissal

 because (1) they reside in California; (2) do not conduct business in Colorado; and

 (3) believe that retaining a Colorado attorney would be more expensive and less

 beneficial than retaining a California attorney. (Mot. Dismiss 8, ECF No. 45.)

        Plaintiff readily concedes that Defendants reside in California and that their

 business in Colorado is limited to repeatedly libeling him on the internet. However,

 Defendants’ conduct in this suit should be considered, as Defendants have not happened

 into a Colorado court merely because they posted things on the internet, but because


                                                 11
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 12 of 16




 they directed their messages at specific Colorado residents, including the family and

 friends of Plaintiff. Further, the burden of retaining a Colorado attorney is neither as grave

 nor burdensome as Defendants represent. Defendants are just as capable—if not more

 so, given Bora Song’s educational background—as any other person in locating

 appropriate counsel. Moreover, Plaintiff would respectfully assert that Defendants will

 find that the rates charged by Colorado attorneys are generally more favorable than what

 they will find in Los Angeles, without any sacrifice in the quality of representation.

 Additionally, the burden on Defendants in communicating with appropriate local counsel

 is significantly decreased by the availability of email, telephone, and video conferencing

 technology which is readily available to them through their computers and smartphones.

        2.     Colorado has a substantial interest in resolving this dispute.

        “States have an important interest in providing a forum in which their residents can

 seek redress for injuries caused by out-of-state actors.” AST Sports Sci., Inc. v. CLF

 Distribution Ltd., 514 F.3d 1054, 1062 (10th Cir. 2008) (cleaned up). “The state’s interest

 is also implicated where resolution of the dispute requires a general application of the

 forum state's laws.” Pro Axess, Inc. v. Orlux Distribution, Inc., 428 F.3d 1270, 1280 (10th

 Cir. 2005).

        Both factors apply in this case. First, Plaintiff is obviously a forum resident seeking

 redress for injuries felt in Colorado and which were caused by California actors. Second,

 Colorado has the most significant relationship to this conflict and, therefore, its law should

 apply in this matter. Defendants targeted their harassment and libel not just at Plaintiff,

 but his wife and Ms. Waselkow, all of whom live in Colorado. Therefore Colorado’s




                                                  12
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 13 of 16




 interest extends beyond protecting only the Plaintiff to protecting innocent third-parties

 from further harassment.

        Defendants wholly ignore these issues and instead argue only that Colorado has

 no interest because its laws are less favorable to a defamation defendant than

 Defendants’ home state. (See Mot. Dismiss 8, ECF No. 45.) The fact that Colorado has

 chosen not to adopt such favorable laws does not indicate that Colorado is a backwater

 that is unable to adjudicate such disputes. To the contrary, Colorado has an interest in

 assuring that its laws may be appropriately enforced without threat of forum shopping. As

 this Court is more than capable of adjudicating this matter, Colorado’s interest in

 protecting its citizens should not be diminished out of fear of ignorance.

        3.     Plaintiff’s Interest in Convenient and Effective Relief is Best Served in
               Colorado

        When applying this factor, courts note that it “may weigh heavily in cases where a

 Plaintiff's chances of recovery will be greatly diminished by forcing [him] to litigate in

 another forum because of that forum’s laws or because the burden may be so

 overwhelming as to practically foreclose pursuit of the lawsuit.” TH Agric. & Nutrition, LLC

 v. Ace European Grp. Ltd., 488 F.3d 1282, 1294 (10th Cir. 2007) (cleaned up).

        As discussed above, Defendants hope for Plaintiff to be forced to refile in California

 because California’s laws are significantly more favorable to them.             Specifically,

 Defendants reference California’s Anti-SLAPP suit provisions, which would substantially

 increase the cost to Plaintiff in litigating this matter in California, as there would be

 significant additional motion practice while advancing no new substantive defenses for

 Defendants. As Plaintiff is representing himself and does not intend to seek separate

 counsel—as Defendants apparently do—he will also have to close his practice on days


                                                 13
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 14 of 16




 he is forced to travel to California to further adjudicate this matter. As Defendant is a

 solo-practitioner, this would represent a significant burden on his ability to continue this

 matter.

        4.      Colorado is the most efficient place to litigate this dispute.

        “This factor asks whether the forum state is the most efficient place to litigate the

 dispute.” AST Sports Sci., 514 F.3d at 1062 (cleaned up). “Key to this inquiry are the

 location of the witnesses, where the wrong underlying the lawsuit occurred, what forum's

 substantive law governs the case, and whether jurisdiction is necessary to prevent

 piecemeal litigation." TH Agric. & Nutrition, 488 F.3d at 1296 (cleaned up).

        In this case, Plaintiff has thus far identified five likely witnesses:          Plaintiff,

 Defendants, Mrs. Buck, and Ms. Waselkow. Of these witnesses, the non-parties reside

 within this division. As Defendants have not identified any additional witnesses, Colorado

 is the most convenient venue for the witnesses. Additionally, the substantive law of

 Colorado is likely to govern this case.       Colorado has adopted the most significant

 relationship test for defamation claims. See Zimmerman v. Bd. of Public. of Christian

 Reformed Church, Inc., 598 F. Supp. 1002, 1011 (D. Colo. 1984). In defamation cases

 this is usually the state of the plaintiff's domicile. Id. (citing Hanley v. Tribune Publ’g Co.,

 527 F.2d 68 (9th Cir. 1975)). Here, as in Zimmerman, Defendants’ statements were

 “published” in another state, but they were directed at specific Colorado residents and the

 effects were most directly felt in Colorado. Therefore, Colorado law applies in controlling

 this matter.

        Defendants’ response to this issue is simply that Colorado law should not apply

 turns entirely on the idea that Colorado law is not equipped to handle defamation claims,



                                                   14
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 15 of 16




 especially if they occurred on the internet. This is plainly incorrect. Colorado has well-

 developed laws, including state constitutional protections, for defamation that are precise

 and clear. See, e.g., Williams v. Dist. Court, Second Judicial Dist., City & Cty. of Denver,

 866 P.2d 908 (Colo. 1993). Moreover, this Court is more than capable of properly

 addressing any nuances which may develop in this matter. Therefore, Colorado is the

 most efficient place to litigate this dispute.

 5.     Colorado’s interest in substantive social policies is best served by allowing
        this Court to interpret its law.

        “This factor "focuses on whether the exercise of personal jurisdiction . . . affects

 the substantive social policy interests of other states.” AST Sports Sci., 514 F.3d at 1062

 (cleaned up). In this case, Colorado has an interest in ensuring that a court which is

 familiar with its rich case law is responsible for its interpretation.     Additionally, as

 discussed above, Colorado has an interest in enforcing its laws as written and seeing that

 they are not effectively modified to comport with another state’s laws.

                                       V.     CONCLUSION

        Based on the foregoing, it is appropriate for the Court to exercise personal

 jurisdiction over the Defendants and, therefore, Defendants’ motion should be denied.



                                                                    Respectfully Submitted,
                                                                       /S Matthew W Buck
                                                                                 RED LAW
                                                                   445 Broadway Suite 126
                                                                        Denver, CO 80203
                                                                             720-771-4511
                                                                             matt@red.law




                                                  15
Case 1:18-cv-02427-RBJ Document 46 Filed 01/07/19 USDC Colorado Page 16 of 16




                             CERTIFICATE OF SERVICE

      I, Matthew W. Buck, hereby certify that on January 7, 2019, I served a copy of the

 foregoing on the defendants via e-mail, and with the court via the court’s ECF system.




                                              16
